 

--------------------------------------------------------------------------------

Exhibit 10.22
 
EMPLOYMENT AND NON-COMPETITION AGREEMENT
 
Agreement made this 7th day of June, 2010, by and between MICHAEL LAWLOR
(“Lawlor”), and USA TECHNOLOGIES, INC., a Pennsylvania corporation (“USA”).
 
BACKGROUND
 
Lawlor is currently the Vice President of Sales and Business Development. As
more fully set forth herein, USA desires to continue to engage Lawlor, and
Lawlor desires to continue to be engaged by USA, in such capacity. Because of,
among other matters, the decreased value of the business of USA that would
result if Lawlor would compete with USA or use or divulge certain confidential
information, Lawlor has further agreed that he will be subject to certain
restrictions during and after his being an employee of USA.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:
 
SECTION 1. Employment.
 
  (a)  
 USA shall employ Lawlor as Sr. Vice President of Sales and Business Development
commencing on June 7th, 2010 and continuing through June 30, 2011 (the
“Employment Period”), and Lawlor hereby accepts such employment. Unless
terminated by either party hereto upon at least 60-days notice prior to the end
of the original Employment Period ending June 30, 2011, or upon at least 60-days
notice prior to the end of any one-year extension of the Employment Period, the
Employment Period shall not be terminated and shall automatically continue in
full force and effect for consecutive one-year periods.

 

 

 

 

 
(b) During the Employment Period, Lawlor shall devote his full time, energy,
skills, and attention to the business of USA, and shall not be engaged or
employed in any other business activity whatsoever, whether or not such activity
is pursued for gain, profit or other pecuniary advantage. During the Employment
Period, Lawlor shall perform and discharge well and faithfully such duties for
USA as shall be necessary or as otherwise may be directed by USA or by the
President of USA, and shall comply with the terms, conditions, policies, and
procedures applicable to employees of USA.
 
SECTION 2. Compensation and Benefits
 
(a)    In consideration of his services rendered, USA shall pay to Lawlor a base
salary of $165,000.00 per year during the Employment Period, subject to any
withholding required by law. Lawlor’s base salary shall be paid in equal
bi-weekly installments. Lawlor’s base salary may be increased from time to time
in the discretion of USA.
 
(b)    In addition to the base salary provided for in subparagraph (a), Lawlor
shall be eligible to earn an annual discretionary bonus during the Employment
Period in the maximum amount of one hundred percent (100%) of his annual base
salary, based upon his performance and/or the performance of USA. At the
discretion of the Company, any bonuses may be paid to Lawlor in cash or Common
Stock of USA.
 

 

 

 

(c)    Lawlor shall be entitled to be reimbursed by USA for all reasonable
expenses reasonably incurred by Lawlor in connection with his employment duties
hereunder. Lawlor shall reasonably document all requests for expense
reimbursements.
 
(d)    Upon signing this agreement, USA shall make a payment of $10,000 to
Lawlor as an incentive bonus.
 
(e)    Should Lawlor and the Company mutually agree to an extension by April 1,
2011, USA shall issue to Lawlor an aggregate of 10,000 Shares of Common Stock of
USA as an incentive bonus.
 
The shares will be free-trading and registered by the Company on a Form S-8
registration statement, and the certificates representing the shares shall not
bear any restrictive legend or be subject to stop transfer instructions.
 
Lawlor acknowledges that the issuance of the shares to him will represent
taxable income to him and that he (and not USA) shall be responsible for the
payment of any and all income taxes attributable to the issuance of the shares
to him. Lawlor shall make appropriate cash payments to USA to pay for any
withholding tax liability of USA in connection with the shares.
 
(f)     During the Employment Period, USA shall pay to Lawlor an automobile
allowance in the amount of $7,800 per annum, payable in equal bi-weekly
installments of $300.

 

 

 

 
(g)    During the Employment Period, Lawlor shall be entitled to participate in
and be covered by all standard fringe and employee benefits made available to
other employees of USA. These current benefits include medical and dental
insurance, paid vacation and holidays, a 401(k) plan, and a long-term disability
plan.
 
(h)    Lawlor acknowledges that the above compensation and benefits are
sufficient consideration for his entering into this Agreement.
 
SECTION 3. Termination.      Notwithstanding anything else contained herein, USA
may terminate the employment of Lawlor at any time during the Employment Period
upon notice delivered to Lawlor in the event that (i) Lawlor commits any
criminal or fraudulent act; or (ii) Lawlor breaches any term, condition,
representation, or warranty of this Agreement; or (iii) Lawlor willfully
abandons his duties hereunder. Upon such termination, neither party hereto shall
have any further duties or obligations hereunder whatsoever; provided, however,
that Lawlor’s obligations under Sections 5 and 6 hereof shall survive any such
termination.
 
SECTION 4. Death and Disability.
 
(a)                             If Lawlor shall die during the Employment
Period, this Agreement shall terminate as of the date of such death and, except
for any base salary or bonuses accrued as of such date, USA shall have no
further duties or obligations hereunder whatsoever.
 

5

 

 

 
(b)                            If USA determines in good faith that Lawlor is
incapacitated by accident, sickness or otherwise so as to render him mentally or
physically incapable of performing the services required of him hereunder for an
aggregate of ninety (90) consecutive days, upon the expiration of such period or
at any time thereafter, by action of USA, Lawlor’s employment hereunder may be
terminated immediately, upon giving him thirty (30) days written notice to that
effect, and upon such termination, except for any base salary or bonuses accrued
as of such date, neither party hereto shall have any further duties or
obligations hereunder; provided, however, that Lawlor’s obligations under
Sections 5 and 6 hereof shall survive any such termination. USA shall be
entitled to rely upon the advice and opinion of any physician of its choosing in
making any determination with respect to any such disability.
 
SECTION 5. Business Secrets and Non-Solicitation.
 
(a) Except in connection with his duties hereunder, Lawlor shall not, directly
or indirectly, at any time from and after the date hereof, and whether or not
the Employment Period has terminated, or whether or not Lawlor’s employment has
terminated for any reason whatsoever, make any use of, exploit, disclose, or
divulge to any other person, firm or corporation, any confidential information
including, but not limited to, proprietary information, trade secret, business
secret, document, practice, process procedure, know-how, data, sales
information, marketing information, marketing method, marketing means, software
information, intellectual property, special arrangement, internal organization,
employment list, customer list, or any other confidential information concerning
the business or policies of USA or concerning USA’s customers, clients,
accounts, or suppliers, that Lawlor learned as a result of, in connection with,
through his employment with, or through his affiliation with, USA, whether or
not pursuant to this Agreement, and whether prior to or after the date hereof,
but not information that can be shown through documentary evidence to be in the
public domain, or information that falls in to the public domain, unless such
information falls into the public domain by Lawlor’s direct or indirect
disclosure or other acts. Lawlor agrees to use his best endeavors to prevent the
unauthorized disclosure or publication of confidential information and not to
copy nor remove confidential information from USA’s premises, whether physically
or electronically, without the express written permission of USA management.
 

 

 

 

 
(b) From and after June 7, 2010, except in connection with his duties hereunder,
and for a one (1) year period following the later of termination of the
Employment Period or any one-year extension of the Employment Period, or for a
one (1) year period following the termination of Lawlor’s employment hereunder
if earlier, Lawlor shall not solicit, or divert business from, or serve, or sell
to, any customer or account of USA of which Lawlor is or becomes aware, or with
which Lawlor has had personal contact as a result of, in connection with,
through his employment with, or through his affiliation with, USA, whether or
not pursuant to this Agreement, and whether prior to or after the date hereof.
 

 

 

 

 
(c) All documents, data, know-how, designs, inventions, names, marketing
information, marketing method, marketing means, materials, software programs,
hardware, configurations, information, data processing reports, lists and sales
analyses, price lists or information, or any other materials or data of any kind
furnished to Lawlor by USA, or by USA’s customers, clients, accounts, and
suppliers, or developed by Lawlor on behalf of USA or at USA’s direction or for
USA’s use, or otherwise devised, developed, created, or invented in connection
with Lawlor’s employment hereunder or his affiliation with USA (whether or not
during normal working hours), are, and shall remain, the sole and exclusive
property of USA, and Lawlor shall have no right or interest whatsoever thereto,
including but not limited to, any copyright or patent interest whatsoever. If
USA requests the return of any such items (including all copies) at any time
whatsoever, Lawlor shall immediately deliver the same to USA.
 

 

 

 

 
(d) All documents, data, know-how, designs, products, ideas, equipment,
inventions, names, devices, marketing information, marketing method, marketing
means, materials, software programs, hardware, configurations, information, or
any other materials or data of any kind developed by Lawlor on behalf of USA or
at its direction or for USA’s use, or otherwise devised, developed, created, or
invented in connection with Lawlor’s employment with USA or Lawlor’s affiliation
with USA (whether or not during normal working hours), are, and shall remain,
the sole and exclusive property of USA, Lawlor agrees to apprise USA of the
existence of such, and Lawlor does not and shall not have any right, title or
interest whatsoever thereto. Lawlor hereby acknowledges that all such rights to
intellectual property shall belong exclusively to USA and not to Lawlor. Any and
all rights of ownership in connection with any of the foregoing shall belong
solely to USA, and all copyright, patent, trademark, or similar rights or
interests shall be the sole and exclusive property of USA. Lawlor hereby
assigns, transfers, and conveys to USA all of his right, title and interest in
and to any and all such inventions, discoveries, improvements, modifications and
other intellectual property rights and agrees to take all such actions as may be
required by USA at any time and with respect to any such invention, discovery,
improvement, modification or other intellectual property rights to effectuate,
confirm, or evidence such assignment, transfer and conveyance, including, but
not limited to, executing and delivering any and all applicable forms,
documents, or applications required under any applicable copyright, patent,
trademark, or other law, rule or regulation.
 

 

 

 

 
(e)     Noninterference. At any and all times from and after June 7, 2010, and
fOr a one (1) year period following the termination of Lawlor’s employment with
USA for any reason whatsoever, Lawlor shall not (a) directly or indirectly,
attempt to hire, or hire, any person employed by USA; or (b) directly or
indirectly, interfere with USA’s relations with any person employed by it.
 
SECTION 6. Restrictive Covenant.  From and after June 7, 2010, and for a one (1)
year period following the later of termination of the Employment Period or any
one-year extension of the Employment Period, or for a one (1) year period
following the termination of Lawlor’s employment hereunder if earlier, Lawlor
shall be prohibited from competing in all fifty (50) states of the United
States, and in each foreign country, possession, or territory in which USA is
engaged in or actively pursuing business as of the termination or at any time
during the preceding twelve (12) month period, with the business of USA as
presently or as hereinafter conducted, including but not limited to, the
ownership or licensing or development of a cashless system which controls,
monitors, and/or networks devices, including beverage vending machines. For the
purposes hereof, the term “competing” shall mean acting, directly or indirectly,
as a partner, principal, stockholder, joint venturer, associate, independent
contractor, creditor of, consultant, trustee, lessor to, sublessor to, employee
or agent of, or to have any other involvement with, any person, firm,
corporation, or other business organization which is engaged in the businesses
described in this Section.
 

 

 

 

 
SECTION 7. Remedies. Lawlor acknowledges that any breach by him of the
obligations set forth in Sections 5 or 6 hereof would substantially and
materially impair and irreparably harm USA’s business and goodwill; that such
impairment and harm would be difficult to measure; and, therefore, total
compensation in solely monetary terms would be inadequate. Consequently, Lawlor
agrees that in the event of any breach or any threatened breach by Lawlor of any
of the provisions of Section 5 or 6 hereof, USA shall be entitled in addition to
monetary damages or other remedies and without posting bond, to equitable
relief, including injunctive relief, and to the payment by Lawlor of all costs
and expenses incurred by USA in enforcing the provisions thereof, including
attorneys’ fees. The remedies granted to USA in this Agreement are cumulative
and are in addition to remedies otherwise available to USA at law or in equity.
 
SECTION 8. Waiver of Breach. The waiver by USA of a breach of any provision of
this Agreement by Lawlor shall not operate or be construed as a waiver of any
other or subsequent breach by Lawlor of such or any other provision.
 

 

 

 

 
SECTION 9. Notices. All notices required or permitted hereunder shall be in
writing and shall be sent by certified or registered mail, return receipt
requested, postage prepaid, as follows:
 
To USA:
 
USA Technologies, Inc.
100 Deerfield Lane, Suite 140
Malvern, Pennsylvania 19355
Attn: Stephen P. Herbert,
  President
 
To Lawlor:
 
Mr. Michael Lawlor
131 Lisa Drive
Paoli, PA 19301
 
or to such other address as either of them may designate in a written notice
served upon the other party in the manner provided herein. All notices required
or permitted hereunder shall be deemed duly given and received on the second day
next succeeding the date of mailing.
 
SECTION 10. Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
any such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. If any of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be valid and enforceable to the extent compatible with the applicable
law.
 

12

 

 

 
SECTION 11. Governing Law. The implementation and interpretation of this
Agreement shall be governed by and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws and
choice-of-law rules.
 
SECTION 12. Binding Effect and Assignability. The rights and obligations of both
parties under this Agreement shall inure to the benefit of, and shall be binding
upon, their personal representatives, heirs, successors and assigns. This
Agreement, or any part hereof, may be assigned by USA without the consent of
Lawlor. This Agreement, or any part thereof, may not be assigned by Lawlor.
 
SECTION 13. Entire Agreement. This Agreement constitutes the entire agreement
with respect to the subject matter hereof between the parties hereto and, except
as provided herein, there are no other agreements between the parties relating
to the subject matter hereof. This Agreement may only be modified by an
agreement in writing executed by both USA and Lawlor.
 

 

 

 

 
SECTION 14.Understanding of Agreement. Lawlor hereby represents and warrants
each of the following: (i) he has carefully read all of the terms and conditions
of this Agreement; (ii) he fully understands the meaning and effect of this
Agreement; (iii) the entry into, and execution of, this Agreement by him is his
own free and voluntary act and deed; and (iv) he has received (or had the
opportunity to receive) the advice of his own attorney, accountant, or other
advisors, concerning this Agreement and its meaning and legal effect, and has
fully and completely discussed and reviewed (or has had the opportunity to fully
and completely discuss and review) the Agreement and its meaning and legal
effect, with his own attorney, accountant or other advisors.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

  USA TECHNOLOGIES, INC.          
 
By:
/s/ Stephen P. Herbert     Stephen P. Herbert,    
President
 

 

       
 
/s/  Michael Lawlor    
MICHAEL LAWLOR
 

 

 

 